             Case 1:19-cv-00139-PMW Document 2 Filed 11/26/19 Page 1 of 6



Gregory B. Smith (USB 6657)
GREG SMITH AND ASSOCIATES
111 East 5600 South #105
Murray, UT 84107
Telephone 801-641-3397
Email: gs@justiceinutahnow.com

      Attorney for Plaintiff


                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION



   DILLON KIRSCH,                                  PLAINTIFF’S COMPLAINT AND
             Plaintiff,                                 DEMAND FOR JURY
   vs.

   CONSULTNET LLC AND                            Civil Number
   SOLUTIONREACH.

                                                 District Judge
                 Defendants.




Plaintiff files this Complaint and complains against Defendants as follows:


                                        I. PARTIES

      Plaintiff is an individual citizen, who resides in Utah. Defendant, Consultnet LLC., is

a Utah Corporation. Entity Number: 2026237-0160 / Company Type: LLC – Domestic

/Address: 10813 S RIVER FRONT PARKWAY STE 150 SOUTH JORDAN, UT 84095 / State

of Origin: UT /Registered Agent: CORPORATION SERVICE COMPANY / Registered

Agent Address: 15 WEST SOUTH TEMPLE, SUITE 600 / Salt Lake City, UT 84101.

Defendant Solutionreach is Entity Number: 8075608-0143 / Company Type: Corporation -


                                             1
               Case 1:19-cv-00139-PMW Document 2 Filed 11/26/19 Page 2 of 6



Foreign – Profit / Address: 2600 N. ASHTON BLVD LEHI, UT 84043 / State of Origin: DE /

Registered Agent: CT CORPORATION SYSTEM / Registered Agent Address: 15 W SOUTH

TEMPLE STE 600 / Salt Lake City, UT 84101


                                 II. JURISDICTION AND VENUE


       The Court has jurisdiction under the Fair Labor Standards Act of 1938, as amended

29 U.S.C. 201, et seq. The Court also has supplemental jurisdiction pursuant to 28 U.S. Code

§ 1367. Supplemental jurisdiction is needed for “gap time,” in other words, for wages that

were earned above and beyond minimum wage, but perhaps not part of overtime hours.1

Venue is proper in this Court (pursuant to 28 U.S.C. § 1391) because the activities either took

place in Utah County, State of Utah, or that is where Defendant reside.


                                    III. STATEMENT OF FACTS


    1. At all times while working for Defendants, Defendants grossed more than

       $500,000 per year, and had more than two full-time employees.


1 Plaintiff is seeking damages under Utah law, too. Specifically, under UCA 34-28-5, and also seeking
what is owed under the FLSA, plus “gap time,” and Utah state claims such as breach of contract and
unjust enrichment/quantum meruit. In other words, for wages for fewer than forty hours per week at
a rate greater than the minimum wage-which are not recoverable under the FLSA. Plaintiff's recovery
of such “gap time” wages is premised on the notion that an employer may not be liable under the FLSA
“as long as the overall earnings for the non-overtime workweek in which the gap time hours worked
equal or exceeded the amount due at the FLSA minimum wage for all hours worked in that week,
including gap time hours.” Federal Courts have allowed such claims for unjust enrichment or quantum
meruit to proceed when the claim seeks something more than what the FLSA can provide—such as
regular wages not paid at the contracted rate or “gap time” wages. See Tommey v. Computer Scis.
Corp., No. 11-CV-02214-EFM-GLR, 2013 WL 1000659, at *2 (D. Kan. Mar. 13, 2013); Sanchez v. Haltz
Construction, Inc., 2012 WL 13514, *8 (N.D.Ill. Jan. 4, 2012) (citing Nicholson v. UTi Worldwide, Inc., 2010
WL 551551, at *5 (S.D.Ill. Feb. 12, 2010)); Osby v. Citigroup, Inc., 2008 WL 2074102, *2 (W.D.Mo. May 14,
2008).



                                                     2
           Case 1:19-cv-00139-PMW Document 2 Filed 11/26/19 Page 3 of 6



2. For purposes of the FLSA, Defendants were a “covered enterprise” under the

   FLSA.

3. From now on “Defendant” or “Consultenet” shall refer to both defendants, who

   jointly acted (in concert) regarding all facts alleged herein.

4. Defendant is an employer per 29 U.S.C. § 201, et. seq. of the FLSA, and pursuant

   to 29 U.S.C. § 215(a)(3).

5. At all times while working for Defendant, Plaintiff was a non-exempt employee

   under FLSA.

6. Defendant did not properly pay Plaintiff minimum wages per Utah and Federal

   laws.

7. Plaintiff’s job duties were non-exempt.

8. On 9/20/2019, Michael Clough, who works for Consultnet called Dillon and

   offered Dillon a job to work Consultnet, at the site of one of their clients,

   Solutionreach.

9. Dillon interviewed at Solutionreach (2600 Ashton BLVD, Lehi, Utah, 84043, on

   Thursday September 5, 2019 from 8:30 – 9:30 AM) and started at Solutionreach.

10. Dillon was to (and did) start Monday 09/23/2019 at Solutionreach.

11. The agreement was that Dillon’s regular payday would be every Friday.

12. Specifically, the “PAY POLICES” given to Dillon stated: “The pay period is from

   Sunday to Saturday and consultants are paid weekly.

13. The paychecks were to be electronically deposited.




                                         3
         Case 1:19-cv-00139-PMW Document 2 Filed 11/26/19 Page 4 of 6



14. The first Friday (again, which was to be his regular payday) came and went

   without Dillon being paid (09/27/19).

15. He was not timely paid minimum wage.

16. Consultnet did not pay Dillon his first paycheck until October 4, 2019 (a Friday

   – a week late).

17. This paycheck was for $635.25, which was for 38.5 hours (from 09/23 through

   09/27).

18. In other words, Defendant Consultnet paid Dillon only for the “week before.”

19. On 09/30/2019 (a Monday, after Dillon had worked six days), Michael Clough

   called Dillon after work to let Dillon know Dillon was no longer needed and to

   not “show up tomorrow.”

20. On September 30, 2019, which was the second pay period for Dillon, Dillon

   worked 8 hours at the rate of $16.50 per hour.

21. Consultnet did not pay Dillon for that day until October 28, 2019, about 24 days

   late (after his regular pay period).

22. On October 2, 2019, Dillon sent a text message in which he demanded to be paid.

23. That text said: When will I be paid?

24. He also sent an email to Johanna Beatty, who represented Consultnet, which

   said: When I try to log hours, it won’t let me. I was laid off Monday night. Utah

   law says when an employee is fired all unpaid wages are due within 24 hours,

   and I have not been paid. When will I be paid?

25. He then made a wage claim with the State of Utah on the same date.


                                           4
         Case 1:19-cv-00139-PMW Document 2 Filed 11/26/19 Page 5 of 6



26. He is owed for 23 days in October, and 21 days in November.

27. The total owed is $5,808 for unpaid wages (under Utah law).

28. For paying Dillon so late for the 8 hours worked on September 30, 2019, he is

   owed $7.25 for each hour worked that day ($58.00).


                               IV. CAUSES OF ACTION


29. Plaintiff realleges and incorporates by reference the allegations contained in the

   paragraphs above.

30. The FLSA requires covered employers to pay a minimum wage and overtime,

   and Dillon was not paid minimum wage timely for his work on September 30,

   2019. (Fair Labor Standards Act of 1938, § 16(b), 29 U.S.C.A. § 216(b)).

31. Defendant was a covered employer the entire time Plaintiff worked for

   Defendant. Thus, he is owed liquidated damages and attorney fees, as for

   damages per UCA 34-28-5 as mentioned above.

                                V. JURY DEMAND


32. Plaintiff demands a jury trial.


                                VI. PRAYER FOR RELIEF


33. Order that Defendant pay all statutory and compensatory damages as a result

   of their unlawful conduct such as liquidated damages attorney fees, and costs

   of this action.




                                        5
     Case 1:19-cv-00139-PMW Document 2 Filed 11/26/19 Page 6 of 6



DATED this 26 th day of November, 201.



                              GREG SMITH & ASSOCIATES

                                      /s/Gregory B. Smith_______
                                      Attorney for Plaintiff
                                      Dillon Kirsch




                                  6
